 1   AARON D. FORD
      Attorney General
 2   VIVIENNE RAKOWSKY (Bar No. 9160)
      Deputy Attorney General
 3   DAVID J. POPE (Bar No. 8617)
      Chief Deputy Attorney General
 4   State of Nevada
     Office of the Attorney General
 5   555 E. Washington Avenue, Suite 3900
     Las Vegas, Nevada 89101
 6   (702) 486-3103
     (702) 486-3416 (fax)
 7   vrakowsky@ag.nv.gov
 8
     Attorneys for Defendants
 9

10                        UNITED STATES DISTRICT COURT

11                                DISTRICT OF NEVADA

12
     AMERICAN FINANCIAL SERVICES                   )
13   ASSOCIATION & NEVADA CREDIT UNION)
     LEAGUE, & NEVADA BANKERS                      )   Case No. 2:19-cv-01708-APG-EJY
14   ASSOCIATION,                                  )
                                                   )
15          Plaintiffs,                            )
                                                   )   STIPULATION TO EXTEND
16   vs.                                           )   TIME TO RESPOND
                                                   )
17   MARY YOUNG, in her official capacity as       )   (First Request)
     Commissioner of the Financial Institutions )
18   Division of the Nevada Department of          )
     Business & Industry, AARON FORD, in his )
19   official capacity as Nevada Attorney General, )
                                                   )
20         Defendants.                             )
21         Pursuant to LR IA 6-1, Defendants, Mary Young and Aaron Ford, by and
22   through counsel, Aaron D. Ford, Nevada Attorney General, David J. Pope, Chief
23   Deputy Attorney General, and Vivienne Rakowsky, Deputy Attorney General, and
24   Plaintiffs, American Financial Services Association, Nevada Credit Union League &

25   Nevada Bankers Association by and through their counsel, Alex L. Fugazzi of Snell

26   & Wilmer, L.L.P. hereby Stipulate as follows:

27         Defendants’ deadline to submit a Reply in support of their Motion to Dismiss

28   is currently November 29, 2019. Defendants require additional time to prepare the
                                               1
 1   Reply in light of the Thanksgiving holiday.

 2            State Defendants’ time to Reply in Support of Motion to Dismiss (ECF No. 13)

 3   will be extended to December 6, 2019;

 4            This is the first stipulation for extension of time for Defendants to file their

 5   Reply.

 6            Dated this 26th day of November, 2019.

 7
     AARON D. FORD                                    SNELL & WILMER, L.L.P.
 8   Nevada Attorney General
 9
     By: /s/ Vivienne Rakowsky             By:/s/ Michael Paretti    y
10       VIVIENNE RAKOWSKY (Bar No. 9160)   ALEX L. FUGAZZI (Bar No. 9022)
11       Deputy Attorney General            MICHAEL PARETTI(Bar No.13926)
         DAVID J. POPE (Bar No. 8617)       3883 Howard Hughes Pkwy, #1100
12       Chief Deputy Attorney General      Las Vegas, NV 89169
         555 E. Washington Ave., Ste. 3900  Attorneys for Plaintiffs
13       Las Vegas, NV 89101
14       Attorneys for Defendants

15
                                              ORDER
16
           IT IS SO ORDERED.
17

18        Dated:________________                          _____________________________
                                                      ______________________________
                                                          DISTRICT COURT JUDGE
19                                                    UNITED STATES DISTRICT JUDGE
                                                      Dated: November 27, 2019.
20

21

22

23

24

25

26

27

28
                                                  2
